Citation Nr: 1228671	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  02-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot disability to include as secondary to service-connected disabilities. 

2.  Entitlement to an initial compensable rating for residuals of repair of the rectus abdominal muscle. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1980 to May 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions, dated in August 2001 and in May 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In November 2008, the Veteran clarified that she did not want a hearing before the Board. 

In December 2008, the Board reopened the claim of service connection for a left foot disability and remanded the claim, as well as the claim for increase for the abdominal muscle.  The Board again remanded the claims in February 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim for a left foot disability to include as secondary to service-connected disabilities, while the Veteran was afforded an examination in June 2009, which addressed the question of whether the Veteran's current foot disability was the result of her service-connected disabilities, the VA examiner did not specifically address the question of whether the foot disability is aggravated by the service-connected disabilities.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).



On the claim for increase for the abdominal muscle, in the remand in February 2011, the Board noted, as it did in December 2008, that the disability is rated under Diagnostic Code 5319, involving Muscle Group XIX, which affects flexion of the lumbar spine.  On VA examination in March 2011, the examination report did not contain range of motion of the lumbar spine as requested by the Board.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand order, and imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA podiatry examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that: 

Any current left foot disability is caused by or aggravated by the Veteran's service-connected left ankle and left knee disabilities.  

The term "aggravation" means a permanent increase in severity of the left foot disability, that is, a worsening of the underlying condition not due to the natural progress, as contrasted to a temporary worsening of symptoms. 

The Veteran's file must be made available to the VA examiner for review.  




2).  Afford the Veteran a VA examination to determine the level of impairment due to the service-connected residuals of repair of the rectus abdominal muscle.  

The examiner is asked to describe range of motion of the lumbar spine in degrees of: 

a).  Forward flexion and lateral flexion, right and left; and, 

b).  Any additional limitation of forward flexion or lateral flexion, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare-ups or with repetitive use, if feasible, in terms of degrees of additional limitation of forward flexion or lateral flexion.  

c).  And whether any limitation of motion of the lumbar is a result of the repair of the rectus abdominal muscle. 

3.  After the development has been completed, readjudicate the claim of service connection for a left foot disability to include as secondary to service-connected disabilities, and the claim for increase for residuals of repair of the rectus abdominal muscle.  If any benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


